ON MOTION
BRYSON, Circuit Judge.

ORDER

Miguel A. Medina moves for reconsideration of the court’s April 11, 2002 order dismissing Medina’s petition for review for failure to pay the filing fee, with the $100 filing fee attached. Medina moves for a 60-day extension of time, until June 17, 2002, to file his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) The motion for an extension of time is granted in part. Medina’s brief is due within 45 days of the date of the filing of this order.